DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "44" and "56" have both been used to designate the metallic layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both enlarged end portion and the metallic layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference characters "44" and "56" have both been used to designate the metallic layer.
Reference character “44” has been used to designate both enlarged end portion and the metallic layer.
Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Group II (original method claims 15, 26 and newly added method claims 27-38) in the reply filed on 12/5/2022 is acknowledged.
Claims 1-14 and 16-25 have been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camacho et al. (US 2011/0079885; hereinafter Camacho).
Regarding claim 15, Camacho discloses a method, comprising:
providing a leadframe comprising at least one die pad 206 (fig. 2) or 1106 (fig. 11) and at least one respective set of electrically conductive leads 204 (fig. 2) or 1104 (fig. 11);
mounting a semiconductor die 202 onto said at least one die pad;
electrically coupling the semiconductor die 202 to electrically conductive leads 204 in the respective at least one set of electrically conductive leads;
molding package molding material 102 onto the semiconductor die and the leadframe, the package molding material exposing at least a portion of the electrically conductive leads at a rear surface of the package molding material to provide electrically conductive pads 402 (fig. 11); and
providing enlarged end portions (labeled fig. 11) of the electrically conductive pads 402 (fig. 11) extending at least partially over the rear surface of the package molding material 102 (fig. 11), wherein the enlarged end portions are configured for coupling to a printed circuit board (¶0008).

    PNG
    media_image1.png
    253
    704
    media_image1.png
    Greyscale

Regarding claim 26, Camacho discloses a method, comprising:
providing a leadframe comprising at least one die pad 206 (fig. 2) or 1106 (fig. 11) and at least one respective set of electrically conductive leads 204 (fig. 2) or 1104 (fig. 11);
mounting a semiconductor die 202 onto said at least one die pad;
electrically coupling the semiconductor die 202 to electrically conductive leads 204 in the respective at least one set of electrically conductive leads 204;
molding package molding material 102 (fig. 1 and fig. 11) onto the semiconductor die and the leadframe, the package molding material exposing at least a portion of the die pad at a rear surface of the package molding material to provide a thermally conductive pad; and
providing an enlarged end portion (labeled fig. 11) of the thermally conductive pad 402 (fig. 11) extending at least partially over the rear surface of the package molding material 102, wherein the enlarged end portion is configured for coupling to a printed circuit board (¶0008).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US 2011/0079885; hereinafter Camacho) in view of Kramp et al. (US 2019/0189574; hereinafter Kramp).
Regarding claim 27, Camacho discloses a method, comprising:
providing a leadframe comprising at least one die pad 206 (fig. 2) and at least one respective set of electrically conductive leads 204 (fig. 2);
mounting at least one semiconductor die 202 onto said at least one die pad;
electrically coupling the at least one semiconductor die 202 to electrically conductive leads in the respective at least one set of electrically conductive leads;
molding package molding material 102 (figs. 2 and 11) onto the at least one semiconductor die 202 and the leadframe 204, the package molding material exposing at least a portion of the electrically conductive leads at a rear surface of the package molding material to provide electrically conductive pads 402 (fig. 11) that comprise body portions embedded in the package molding material; and
plating the electrically conductive pads 402 (fig. 11) to form enlarged end portions (labeled fig. 11) of the electrically conductive pads 402, the enlarged end portions protruding from the package molding material 102 and extending at least partially over the package molding material 102 sidewise of said body portions for a length, wherein the enlarged end portions are configured for coupling to a printed circuit board (¶0008).
Camacho doesn’t disclose galvanic plating.
However, Kramp discloses a method comprising: a galvanic plating process (¶0062).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Camacho by having the galvanic plating process, as taught by Kramp, in order to provide for the use of different application of the semiconductor device.
Regarding claims 28-29, as discussed in details above, Camacho discloses substantially discloses all the limitations as claimed above except for the length is in a range of 10 um to 100 um or 50 um to 70 um.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the length is in a range of 10 um to 100 um or 50 um to 70 um as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.
Regarding claim 30, Camacho discloses that the enlarged end portion are made of copper (e.g. the leads 204 and the die pad can be formed of conductive material such as copper, ¶0035).  Camacho doesn't explicitly disclose the enlarged end portions are made of a material selected from the group consisting of nickel, palladium and gold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form nickel, palladium and gold enlarged end portions, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Moreover, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 31, Camacho discloses that wherein said enlarged end portion are made of copper (e.g. the leads 204 and the die pad can be formed of conductive material such as copper, ¶0035).
Regarding claims 32-33, Camacho discloses the enlarged end portions having some thickness

but does not explicitly disclose that the thickness of said enlarged end portions is in a range of 10 µm to 100 µm or 50 µm to 70 µm.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the thickness of said enlarged end portions is in a range of 10 µm to 100 µm or 50 µm to 70 µm as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.	
Regarding claim 34, Camacho discloses the method further comprising plating a metallic layer 402 (fig. 11) over said enlarged end portions (labeled fig. 11).
Regarding claim 35, Camacho discloses the metallic layer 402 (fig. 11) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tin metallic layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 36, Camacho discloses that the leadframe 1104, 1106 (fig. 11) comprises a thermally conductive pad (labeled fig. 11), the method further comprising plating the thermally conductive pad to form a respective enlarged end portion of the thermally conductive pad extending at least partially over the package molding material 102, wherein the respective enlarged end portion is configured for coupling to said printed circuit board (¶0008).

    PNG
    media_image2.png
    261
    708
    media_image2.png
    Greyscale

	Camacho doesn’t disclose galvanic plating.
However, Kramp discloses a method comprising: a galvanic plating process (¶0062).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Camacho by having the galvanic plating process, as taught by Kramp, in order to provide for the use of different application of the semiconductor device.
Regarding claim 37, Camacho discloses the method further comprising providing a quad-flat no-lead package (¶0046-¶0051).
Regarding claim 38, Camacho discloses the method further comprising providing a land grid array package (e.g. ball grid array package, ¶0046).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILINH P NGUYEN/Examiner, Art Unit 2894              
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894